Order unanimously affirmed without costs. Memorandum: The court’s order granting plaintiff’s motion for partial summary judgment, declaring that the July 22, 1987 agreement is null and void, was proper. By expanding the statutory recall rights of teachers who have been laid off, that agreement contravened the express terms of Education Law § 2510 (3) (see, Matter of Union Free School Dist. No. 2 v Nyquist, 38 NY2d 137, 144; Matter of Szumigala v Hicksville Union Free School Dist. Bd. of Educ., 148 AD2d 621). (Appeal from order of Supreme Court, Erie County, Rath, Jr., J.—dismiss complaint.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.